Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claim 1 is allowed because none of the prior art references of record teaches an image-recording device comprising a mount body including a tank which is configured to be in connection with the cartridge when the cartridge is mounted to the mount body, a first sensor, and a second sensor, the tank having an inlet, a second chamber configured to accommodate liquid, and a second air communication portion used for air-communication between the second chamber and the atmosphere, the liquid in the first chamber being capable of flowing into the second chamber via the outlet of the cartridge and the inlet of the tank, wherein the air-communication between the first chamber and the atmosphere using the first air communication portion is performed without passing through the tank in the combination as claimed. 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
  
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853